            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAREEM SMITH,                                   No. 4:18-CV-02009

           Plaintiff.                           (Judge Brann)

     v.

NURSE NANCY, et al.,

          Defendants.

                                  ORDER

                            SEPTEMBER 4, 2019

    In accordance with the accompanying Memorandum Opinion, it is hereby

ORDERED that:

    1.    Martin’s motion for summary judgment (Doc. 11) is GRANTED;

    2.    The action against Unserved Defendants is DISMISSED without

          prejudice, in accordance with Fed. R. Civ. P. 4(m);

    3.    Smith’s requests for the entry of default judgment (Docs. 17, 19) are

          DENIED; and

    4.    The Clerk of Court is directed to CLOSE this case.


                                          BY THE COURT:



                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
